Title: From John Adams to Henry Laurens, 10 September 1779
From: Adams, John
To: Laurens, Henry


     
      My dear Sir
      Braintree Septr. 10. 1779
     
     I had the Pleasure of a very agreable private Letter from you, while in Paris, which I answerd, having executed your Orders, as soon as received. Whether you received my Answer I dont know.
     I have had a Stormy Voyage, but not more so than the Scaene you have been in, at Land. I wish I may have escaped with as much Hon­our, as you have done: but have little Reason to believe it, for I can assure you, without a Compliment, that no Character Stands better, in Europe, than that of President Lawrence except with a few Stockjobbers and Monopolizers, for these last are in Europe as well as America, and neither of these Tribes dare Say any Thing against it.
     I long to embrace you a la francoise, but I fear it will be Some Years before I Shall have that Pleasure, unless you will do this Part of the Continent the Honour of a Visit, which would be much for your Health, and give great Pleasure to the People this Way but to none more than your affectionate Friend and very humble Servant
     
      John Adams
     
     
      I left Commodore Gillon, and the Captains Robinson and Painter, with their under Officers at L’orient, intending home as soon as they could get a Passage, having not succeeded so well as I could wish. These are worthy Officers and deserve as well as if they had succeeded better. You have no doubt Letters from them which make it unnecessary for me to be more particular.
     
    